              Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


Donald J. Weiss, Esq. (7619)
Law Office of Donald J. Weiss
Attorney for Plaintiff
363 Seventh Avenue, 4th Floor
New York, New York 10001
(212) 967-4440
--------------------------------------------------------------------
ANGELA DAREZZO,
                                                                         Case no. 19CV3326
                  Plaintiff,
-against-

FLAVOR’S HOUSE INC. and 448 SECOND CORP.,

                  Defendants.

--------------------------------------------------------------------

                                                 COMPLAINT

         Plaintiff, ANGELA DAREZZO (“Plaintiff”), by and through her undersigned counsel,

hereby files this Complaint and sues FLAVOR’S HOUSE INC. (“Flavor”) and 448 SECOND

CORP. (the “Owner”; with Flavor, collectively, “Defendants”) for declaratory and injunctive

relief, compensatory damages, statutory damages, attorneys’ fees, and costs pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), the New York State Human

Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”), the New York State Civil Rights Law,

N.Y. Civ. Rights Law § 40 et seq. (“NYSCRL”), and the New York City Human Rights Law, New

York City Administrative Code § 8-101 et seq. (“NYCHRL”), and alleges:

                                         JURISDICTION AND PARTIES

         1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans With Disabilities Act, 42 U.S.C. §12181 et seq. This Court is vested with

original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.
              Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 2 of 11



         2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

property at issue is located within the Southern District of New York and because all events giving

rise to this lawsuit occurred in New York County, Southern District of New York.

         3.      Plaintiff is a resident of the State of New York.

         4.      Plaintiff is a qualified individual with a disability under the ADA, the NYSHRL,

the NYSCRL, and the NYCHRL.              Plaintiff has muscular dystrophy and utilizes a wheelchair

for mobility.

         5.      The Owner owns the property known and designated as 449 2nd Avenue, New

York, New York (hereinafter, the “Property”).

         6.      Flavor owns and operates a self-described “take out restaurant” called Flavor

House.

         7.      Upon information and belief, Flavor has a written agreement with the Owner

permitting it to occupy the Property.

         8.      Flavor House is a "place of public accommodation" within the meaning of Title

III of the ADA.

         9.      Defendants are obligated to comply with the ADA.

                     COUNT I - VIOLATION OF TITLE III OF THE ADA

         10.     Plaintiff realleges and reavers the prior paragraphs of the complaint as if they

were expressly restated herein.

         11.     Plaintiff lives in the area where the Property is located.

         12.     Plaintiff patronizes accessible shops and restaurants in the area where the Property

is located, including the business located at the Property prior to occupancy by Flavor House.

         13.     Plaintiff was upset when she learned that the new tenant, Flavor House, had created
                                                   2
           Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 3 of 11



a new and inaccessible entrance, having removed the previously accessible entrance. Plaintiff saw

that the inaccessible entrance remained when she last visited Flavor House on April 5, 2019.

         14.    Plaintiff personally observed and/or has been made aware of the inaccessible

features of the Property, as discussed below.

         15.    Plaintiff is aware that if she were to try to enter Flavor House, she would be

unable to access the goods and services therein due to the architectural barrier to her entry, which

currently exists.

         16.    Plaintiff is deterred from entering Flavor House due to the architectural barriers

hereinafter set forth.

         17.    The barriers discussed below are excluding Plaintiff from the equal opportunity

to participate in, or benefit from, the goods, services, and accommodations which are offered to

the general public at Flavor House.

         18.    Plaintiff plans to and will visit the Flavor House in the near future as a patron

once the barriers to access alleged herein has been modified.

         19.    Upon information and belief, Defendants are in violation of 42 U.S.C. § 12181

et seq. and 28 C.F.R. § 36.302 et seq., and the Property is not accessible, as more fully detailed

below.

         20.    Defendants are required to remove architectural barriers to the physically disabled

when such removal is readily achievable for a place of public accommodation that has existed

prior to January 26, 1992, 28 CFR § 36.304(a). In the alternative, if there has been an alteration

to Defendants’ place of public accommodation since January 26,1992, then the Defendants are

required to ensure, to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use
                                                  3
                Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 4 of 11



wheelchairs, 28 CFR 36.402; and finally if the Defendants' facility is one which was designed

and constructed for first occupancy subsequent to January 26,1993 as defined in 28 CFR 36.401

then the Defendants’ facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

           21.      Alterations performed after March 15, 2012 must comply with the 2010 ADA

Standards for Accessible Design (the “2010 Standards”).

           22.      Upon information and belief, the Property was altered to create a new entrance door

in a new location sometime after September, 2016.

           23.      Alterations to existing spaces undertaken under the 2010 Standards, must (unless

exempted) comply its provisions unless compliance is technically infeasible (and, in that event,

the alterations must comply with those requirements to the maximum extent feasible).

           24.      An inspection of the Property was conducted and the following was noted, and the

barriers identified as follows1:

           The entrance opens inwards and sits over a rise of approximately 7 inches.

           The following violations are noted at the entrance:

           a.       The new entrance was not made accessible when the new storefront relocated the

entrance door, in violation of 202.3. 202.3 requires that where existing elements or spaces are

altered, each altered element or space shall comply with the applicable requirements of Chapter 2.

           b.       202.3.1 prohibits a reduction in access. An alteration that decreases, or has the

effect of decreasing, the accessibility of a building or facility below the requirements for new

construction at the time of the alteration is prohibited, yet Defendants reduced access by removing



1
    All of the numerical citations refer to the 2010 Standards.
                                                             4
            Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 5 of 11



the accessible entrance to the previous occupant of the Property and installed an inaccessible

entrance.

       c.       Even if the plaintiff was assisted into the facility, there is no means of egress to exit

in the event of an emergency as required by 207.1.

       d.       In creating the new entrance, Defendants violated 210.1, 504.1, 504.6, 505.1,

505.10 and 505.2, as there are no railings, with extensions at the top and bottom, on both sides of

the step to assist the disabled who are able to leave their chair for short distances.

       e.       The failure to ramp the rise over ½ inch violates 303.1 and 303.4. No un-ramped

change in level over ½ inch is permitted, in accordance with 303.

       f.       Defendants created a rise within the maneuvering clearance at the door, in violation

of 404, 404.1, 404.2 and 404.2.4, which require minimum maneuvering clearances at doorways.

Changes in level are not allowed.

       Inside, there are two mats at the door, laying side by side. The counter where you pay is

approximately 40 inches high. There is a cooler in front of the payment counter which creates a

barrier for the Plaintiff to roll up close enough to the payment counter. There is an ATM machine

in the rear which has a large floor fan in front of it, barring access by patrons in wheelchairs.

       The following barriers and violations are noted inside:

       g.       In violation of 227 and 904, the payment counter is too high, and obstructed by a

cooler, preventing Plaintiff from transacting business independently.

       h.       A patron in a wheelchair is obstructed from reaching the ATM machine, in violation

of 220, 811, 305 and 707.2

       i.       The mats create maneuvering problems to people in wheelchairs, and violates 302,

403 and 403.2
                                                   5
              Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 6 of 11



        25.      Plaintiff continues to desire to visit the Property, but will continue to be unable

to partake of the goods and services offered to the general public by Defendants until the foregoing

barriers have been remediated.

        26.      Removal of the barriers to access located at the Property would provide Plaintiff

with an equal opportunity to participate in, or benefit from, the goods, services, and

accommodations which are offered to the general public at Flavor House.

        27.      Plaintiff has retained the undersigned counsel and is entitled to recover

reasonable attorneys’ fees, costs and litigation expenses from Defendants pursuant to

42 U.S.C. §12205.

        COUNT II - VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                 (NEW YORK STATE EXECUTIVE LAW, §§ 296-297)

        28.      Plaintiff realleges and reavers the prior paragraphs of the complaint as if they

were expressly restated herein.

        29.      As the owner, manager, lessee, and/or proprietor of a place of public

accommodation within the jurisdiction of the State of New York, Defendants are obligated to

comply with the provisions of the NYSHRL, N.Y. Exec. Law § 296(2).

        30.      N.Y. Exec. Law § 296(2) provides: “It shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place of public accommodation, . . . because of the . . . disability . . . of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

        31.      The conduct alleged herein discriminates against Plaintiff on account of her

disability.

                                                  6
            Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 7 of 11



       32.     The conduct alleged herein violates the NYSHRL, N.Y. Exec. Law § 296(2).

       33.     Defendants have violated the NYSHRL by depriving Plaintiff of the full and

equal enjoyment of the accommodations, advantages, facilities, and privileges offered at the

Property.

       34.     Defendants have violated the NYSHRL by failing to remove the architectural

barriers at the Property.

       35.     Upon information and belief, removal of the discriminatory barriers to access

located at the Property is readily achievable, reasonably feasible, could be easily accomplished,

and would not place an undue burden on Defendants.

       36.     Defendants’ conduct has resulted in a cognizable injury to Plaintiff.

       39.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above.

       37.     As a direct and proximate result of Defendants’ unlawful discrimination in

violation of the NYSHRL, Plaintiff has suffered mental anguish, inconvenience, emotional

distress, frustration, anxiety, and humiliation.

       38.     Plaintiff prays for judgment for damages to pursuant to N.Y. Exec. Law

§ 297(4), and all other relief allowed by law.

        COUNT III - VIOLATION OF NEW YORK STATE CIVIL RIGHTS LAW
                         (N.Y. Civ. Rights§§ 40-c and 40-d)

       39.     Plaintiff realleges and reavers the prior paragraphs of the complaint as if they

were expressly restated herein.

       40.     As the owner, manager, lessee, and/or proprietor of a place of public

accommodation within the jurisdiction of the State of New York, Defendants are obligated to

                                                   7
              Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 8 of 11



comply with the provisions of the NYSCRL, N.Y. Civ. Rights §40 et seq.

        41.      Plaintiff has complied with the notice requirements of N. Y. Civ. Rights section

40-d, as notice of this action was served upon the attorney general prior to or concurrently with

the initiation of this suit.

        42.      Section 40 of the NYSCRL states that “All persons within the jurisdiction of

this state shall be entitled to the full and equal accommodations, advantages, facilities and

privileges of any places of public accommodations. . . .”

        43.      Section 40-c of the NYSCRL states that “[n]o person shall, because of . . .

disability . . . be subjected to any discrimination in his or her civil rights . . . by any firm,

corporation or institution. . . .”

        44.      The conduct alleged herein discriminates against Plaintiff on account of her

disability.

        45.      The conduct alleged herein violates the NYSCRL.

        46.      Defendants have violated the NYSCRL by depriving Plaintiff of the full and

equal enjoyment of the accommodations, advantages, facilities, and privileges offered by

Defendants at the Property.

        47.      Defendants have violated the NYSCRL section 40-c, inter alia, by subjecting

Plaintiff, as a person with a disability, to discrimination in her civil rights.

        48.      Defendants have further violated the NYSCRL by being in violation of

the rights provided under the ADA and the New York State Human Rights Law, N.Y. Exec.

Law §296.

        49.      Defendants’ conduct has resulted in a cognizable injury to Plaintiff.

        50.      Plaintiff has been damaged and will continue to be damaged by this
                                                    8
              Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 9 of 11



discrimination as more fully set forth above.

        51.      Plaintiff prays for judgment pursuant to N.Y. Civ. Rights section 40-d,

including statutory damages, and all other relief allowed by law.

        COUNT IV - VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW
                        (New York City, N.Y., Code § 8-502)

        52.      Plaintiff realleges and reavers the prior paragraphs of the complaint as if they

were expressly restated herein.

        53.      As the owner, manager, lessee, and/or proprietor of a place of public

accommodation within the jurisdiction of the City of New York, Defendants are obligated to

comply with the provisions of the NYCHRL, New York City, N.Y., Code § 8-107(4).

        54.      N.Y. Code § 8-107(4) provides: “It shall be an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place or provider of public accommodation, because of the . . . disability . . .

of any person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

        55.      The conduct alleged herein discriminates against Plaintiff on account of her

disability.

        56.      The conduct alleged herein violates the NYCHRL, N.Y. Code § 8-107.

        57.      Defendants have violated the NYCHRL, N.Y. Code § 8-107(4) by depriving

Plaintiff of the full and equal enjoyment of the accommodations, advantages, facilities, and

privileges offered by Defendants at the Property.

        58.      Defendants have violated the NYCHRL, N.Y., Code § 8-107(4) by failing to

remove the architectural barriers at the Property.

                                                  9
         Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 10 of 11



       59.     Defendants have violated the NYCHRL, N.Y. Code § 8-107 (17) because, upon

information and belief, Defendants’ policies or practices regarding the removal of architectural

barriers at the Property have a disparate impact on persons with mobility related disabilities.

       60.     Defendants’ conduct has resulted in a cognizable injury to Plaintiff.

       61.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above.

       62.     As a direct and proximate result of Defendants’ unlawful discrimination in

violation of the NYCHRL, Plaintiff has suffered mental anguish, inconvenience, emotional

distress, frustration, anxiety, and humiliation.

       63.     Plaintiff prays for judgment pursuant to N.Y. Code § 8-502(a) for injunctive

relief, for damages, and for all other relief allowed by law.

       64.     Plaintiff has retained the undersigned counsel and is entitled to recover

reasonable attorneys’ fees, costs and litigation expenses from Defendant pursuant to N.Y. Code

§ 8-502(g).

       WHEREFORE, Plaintiff demands judgment against Defendants, and requests the

following relief:

       A.       That this Court declare that the Property owned, leased, and/or operated by

Defendants is in violation of the ADA, the NYSHRL, the NYSCRL, and the NYCHRL;

       B.       That this Court enter an Order directing Defendants to alter the Property to make

it accessible to and useable by individuals with mobility disabilities to the full extent required

by Title III of the ADA and, more specifically, to remediate the discriminatory barriers detailed

above including providing a permanent means of independent entry and egress for a wheelchair

patron and providing an accessible service counter.
                                                   10
           Case 1:19-cv-03326-LTS Document 1 Filed 04/15/19 Page 11 of 11



          C.    That this Court enter an Order awarding Plaintiff compensatory damages, as

provided for under N.Y. Exec. Law § 297(4) and New York City, N.Y., Code § 8-502(a);

          D.    That this Court enter an Order awarding Plaintiff statutory damages, as provided

for under N.Y. Civ. Rights section 40-d;

          E.    That this Court award reasonable attorneys’ fees, costs (including expert fees),

and other expenses of suit, to Plaintiff, pursuant to 42 U.S.C. § 12205 and New York City, N.Y.,

Code § 8-502(g); and

          F.    That this Court award such other and further relief as it deems necessary, just and

proper.

Dated: March 22, 2019
                                                Donald J. Weiss
                                             Donald J. Weiss, Esq. (7619)
                                             Attorney for Plaintiff
                                             363 Seventh Avenue
                                             New York, New York 10001
                                             (212) 967-4440




                                                11
